Citation Nr: 0712966	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-39 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for cause of death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1941 to November 
1944.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision rendered by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran died in March 2003; and at the time of his 
death he was service-connected for bilateral pes planus, 
rated 50 percent disabling; generalized anxiety disorder, 
rated 30 percent disabling; and malaria, rated (0 percent) 
noncompensably disabling.

2.  Congestive heart failure was the immediate cause of the 
veteran's death.

3.  Congestive heart failure did not have onset during active 
service or within a year thereafter; and has not been shown 
by competent medical evidence to be the result of disease or 
injury incurred in service, or a service-connected 
disability.  


CONCLUSION OF LAW

A service-connected disability did not cause, or 
substantially or materially contribute to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the appellant in a letter from the 
RO dated in January 2003.  This letter notified the appellant 
of VA's responsibilities in obtaining information to assist 
the appellant in completing her claim, identified the 
appellant's duties in obtaining information and evidence to 
substantiate her claim, and requested that the appellant send 
in evidence in her possession that would support her claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006)).

Factual Background

The veteran died at his residence in March 2003.  The 
certificate of death listed the cause of death as congestive 
heart failure.  No other causes or contributory factors were 
listed.  No autopsy was performed.  At the time of his death, 
the veteran was service connected and in receipt of a 50 
percent disability rating for bilateral pes planus, a 30 
percent disability rating for a generalized anxiety disorder, 
and a zero percent rating for malaria.  Effective February 8, 
2000, the rating for pes planus was increased to 50 percent; 
prior to that time, the rating had been 10 percent.  
Likewise, effective February 8, 2000, the rating for 
generalized anxiety was increased to 30 percent; prior to 
that date, the rating for the anxiety disorder had been 10 
percent.  Based on the increase in those ratings, the veteran 
was awarded a total rating based on individual 
unemployability, effective February 8, 2000. 

Associated with the claims folder are office records and two 
medical opinions from D.S.C., M.D., who treated the veteran 
from 2000 to 2004 for congestive heart failure.  In April 
2000, Dr. C. noted that the veteran had trouble walking 
around and felt increased shortness of breath.  He could only 
walk short distances as it was, with respect to his Paget's 
disease and his Parkinsonism.  A June 2000 entry noted the 
veteran was probably more deconditioned since he didn't get 
around well because of leg pain.  In December 2000, 
congestive heart failure as diagnosed, with some trace edema 
observed in the lower extremities, noted to probably be 
dependent edema as the veteran did not move much.  In April 
2002, it was noted that the veteran had swelling in his 
extremities and couldn't mobilize.  The assessment was 
congestive heart failure with leg edema.  The record also 
reflects that the veteran was in a wheelchair and needed a 
larger prescription wheelchair due to his weight.  A November 
2002 entry noted that the veteran was ambulating better at 
home, although he was still having problems with swelling in 
his feet, probably more from a dependent edema.  

In a July 2003 statement, Dr. C indicated the veteran died 
from complications of his congestive heart failure.  He 
further related that for approximately 2-3 years before his 
death, the veteran had severe trouble ambulating because of 
his congestive heart failure.  He tended to accumulate fluid 
in his chest as well as his lower extremities, which made him 
short of breath with movement.  Unfortunately, because of the 
severe nature of his disease, it claimed the veteran's life.  
In February 2004, Dr. C., stated that the veteran had 
multiple problems including congestive heart failure, 
diabetes, hyperlipidemia, hypertension, and a gait 
disturbance.  He noted that in the last two years the veteran 
had become extremely immobile because of his gait problem.  
This lead to this becoming very edematous in his lower 
extremities because of lack of ambulation which led to a 
congestive heart failure-type picture; and because of the 
multiple medical problems, he eventually succumbed to the 
full effects of congestive heart failure.  Dr. C. opined that 
the veteran's immobility was directly related to his heart 
failure.  He put on massive amounts of weight due to edema of 
his lower extremities, secondary to his immobility. 

A VA outpatient treatment record dated in November 2000 
records reflect the veteran was noted to have increased 
difficulty in getting about due to what appeared to be 
bradykinesia.  He also was noted to require the use of a 
walker to go short distances due to his tendency to fall from 
Parkinson's disease.  He had chronic neuritic pain due to 
Paget's of the pwelvis.  A May 2001 VA outpatient treatment 
record shows the veteran suffered with chronic neuropathic 
pain in the legs; and was confined to a wheelchair.

A report from an April 2000 VA mental heath examination 
reveals that the veteran was in a wheelchair due to his 
Paget's disease of the bone.  A report from a April 2000 VA 
podiatry examination shows that the veteran reported he had 
increased pain in his feet with prolonged ambulation.  The 
veteran related that he had Paget's disease, which limited 
his attempts at prolonged ambulation.  At the time of the 
exam, the veteran could only ambulate short distances of 20 
feet.  Observation showed pitting edema noted 2 + from the 
dorsal foot to approximately the mid tibia bilaterally.  He 
required the use of a walker and other people to support him.  
The veteran's gait was noted to be slow and shuffling in 
nature.

In an opinion dated in July 2001, a VA podiatrist indicated 
that he had reviewed the veteran's medical records to 
evaluate the severity of his pes planus disability.  While he 
indicated that that the veteran's pes valgoplanus disability 
was chronic and debilitating in nature; no relation to 
congestive heart failure was indicated.

In a December 2004 medical opinion from a VA physican, the 
examiner, after reviewing the claims folder, stated that he 
had conducted a thorough review of the current medical 
literature and also consulted VA podiatry specialists.  
Initially, the examiner indicated there is no known 
literature to support the February 2004 opinion of Dr. C.  He 
indicated further that immobility does not cause congestive 
heart failure; pes planus does not cause immobility; pes 
planus does not cause peripheral edema in the feet; and pes 
planus does not cause gait problems.  He concluded that it 
was extremely unlikely that the scenario proposed by Dr. C. 
occurred.

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service, either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002 & Supp. 2005).

A service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence, such as 
cardiovascular disease, if manifested to the required degree 
within a prescribed period from the veteran's separation from 
active duty; or one that is proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309, 3.310(a) (2006).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2006). 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

As a preliminary matter, the Board observes that the 
appellant has not contended, nor is there a factual basis in 
the record, that congestive heart failure was incurred during 
service, or manifested as a chronic disease within a year 
thereafter, or for several decades after the veteran's 
discharge from service in 1944.  Thus, there is no basis upon 
which to conclude that service connection is warranted for 
congestive heart failure as the cause of the veteran's death.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309, 3.310(a), 3.312 (2006).  

Rather, the appellant contends that the veteran's service-
connected bilateral pes planus contributed to the veteran's 
congestive heart failure, which was the primary cause of 
death.  The Board has considered the appellant's contentions, 
but finds however, that the preponderance of the evidence is 
against the claim.  

As a preliminary matter, the Board notes that pes planus was 
not listed on the death certificate as having caused or 
substantially or materially contributed to the veteran's 
death.  However, the record contains two medical nexus 
opinions regarding the cause of death from the veteran's 
treating physician, which have been proffered to suggest such 
a causal relationship.  

However, the Board must analyze and weigh the probative value 
and assess the credibility of the relevant evidence and 
provide a statement of reasons for accepting or rejecting the 
evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 
(1991; Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  The 
Board notes that the Court has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

In this regard, the Board finds that the medical opinions 
provided by Dr. C. are not determinative of the issue on 
appeal.  The Board points out that neither of Dr. C.'s 
opinions establish a causal connection specifically between 
the veteran's service-connected pes planus disability and his 
congestive heart failure.  Rather, these opinions discuss a 
general relationship between gait problems/immobility and 
congestive heart failure.  It is also notable that in Dr. 
C.'s February 2004 opinion, he indicated that it was because 
of the multiple medical problems that the veteran eventually 
succumbed to the full effects of congestive heart failure.

The probative value of the July 2003 and February 2004 
medical opinions is further lessened as these two opinions 
are in conflict with each other.  In the July 2003 opinion 
Dr. C. specifically stated that the veteran's trouble with 
ambulation was caused by the congestive heart failure.  
However, in his February 2004 he stated that the veteran's 
immobility caused congestive heart failure.  

At any rate, the Board notes that while the cumulative 
clinical data in the claims folder indeed reflects that the 
veteran had problems with mobility; it does not support a 
conclusion that the service-connected pes planus was 
responsible for such problems.  A review of the cumulative 
medical evidence in the claims file shows that the veteran 
indeed had some mobility issues, but they were noted to have 
stemmed from his other known disabilities, such as 
bradykinesia and Parkinson's; and Paget's disease of the 
bone.  In fact, none of the records which discuss the 
veteran's mobility issues make any reference to pes planus.  
The Board also notes that from the available medical records 
in the file, it appears that the veteran had not been 
receiving treatment for his pes planus disability for several 
years preceding his death.  

In sum, the Board notes that there is no medical evidence in 
the claims file which establishes that service connected 
disability of pes planus either caused or materially 
contributed to the veteran's cause of death.  Also, a VA 
examiner has reviewed the evidence and consulted with 
podiatry specialists and indicated that medical literature 
does not support the February 2004 opinion of Dr. C. and that 
immobility does not cause congestive heart failure; pes 
planus does not cause immobility; and pes planus does not 
cause peripheral edema in the feet.

There is nothing in the claims file, other than the 
appellant's contentions, which would tend to establish that a 
service-connected disability or treatment thereof, caused or 
contributed the veteran's death.  The appellant's contentions 
as to the veteran's cause of death and relation to a service-
connected disability, based upon her own beliefs and her 
familiarity with the late veteran's medical history, are not 
entitled to any probative weight.  The record does not show 
that she has received the requisite formal medical training 
and accreditation necessary to make medical diagnoses or 
present opinions regarding issues of medical causation and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).


ORDER

Service connection for cause of death is denied.


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


